Case: 18-14180     Date Filed: 11/26/2019   Page: 1 of 3


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-14180
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket Nos. 1:98-cr-00158-KD-M-2,
                           1:98-cr-00099-KD-S-3


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

CORNELIUS KENYATTA CRAIG,

                                                             Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                         ________________________

                              (November 26, 2019)

Before MARTIN, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Defendant Cornelius Craig, a federal prisoner serving a total sentence of 931

months’ imprisonment for multiple convictions for conspiracy to commit
              Case: 18-14180     Date Filed: 11/26/2019   Page: 2 of 3


carjacking, carjacking, and use of a firearm during a crime of violence, appeals the

district court’s denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence

based on Amendment 599 to the Sentencing Guidelines. The court reasoned that

Amendment 599 did not apply to Defendant because he had received a guideline

enhancement for causing serious bodily harm, while Amendment 599 addressed a

different guideline enhancement for using a weapon during an offense. On appeal,

the Government argues that Defendant’s appeal should be dismissed as untimely,

and that his appeal fails on the merits in any event. Because we agree that

Defendant failed to file a timely notice of appeal, we need not reach the merits.

      We review de novo whether an appeal should be dismissed as untimely.

United States v. Llewlyn, 879 F.3d 1291, 1293–94 (11th Cir.), cert. denied, 138
S. Ct. 2585 (2018). Under Federal Rule of Appellate Procedure 4, a defendant in a

criminal case has 14 days from the entry of the judgment or the order being

appealed to file a notice of appeal. Fed. R. App. P. 4(b)(1)(A). The district court

may extend the time for filing a notice of appeal for up to 30 days for “excusable

neglect or good cause.” Fed. R. App. P. 4(b)(4). We have no authority to further

extend those deadlines. Fed. R. App. P. 26(b)(1). Although Rule 4(b)’s time

limits are not jurisdictional, we must apply them when, as here, the Government

objects to a defendant’s untimely notice of appeal. United States v. Lopez, 562
F.3d 1309, 1313–14 (11th Cir. 2009).


                                          2
                Case: 18-14180        Date Filed: 11/26/2019       Page: 3 of 3


       Here, the Government is correct that Defendant untimely filed his notice of

appeal. The district court entered its order on July 27, 2018. Accordingly, Rule

4(b)(1)(A)’s 14-day period for filing a notice of appeal expired on August 10,

2018. A 30-day extension from that date would have given Defendant until

September 10, 2018 to file his notice of appeal. Defendant met neither deadline,

however, delivering his notice of appeal to prison officials for filing on September

25, 2018, which was 60 days after the court’s July 27 order. While Defendant

suggests that the longer time period for filing a civil appeal should apply, we reject

that contention because § 3582(c)(2) proceedings are “criminal in nature and

therefore covered by rules applying to criminal cases, not civil cases.” United

States v. Fair, 326 F.3d 1317, 1318 (11th Cir. 2003) (holding that a criminal

defendant could not use a civil motion to attack alleged deficiencies in a district

court’s order denying a § 3582(c)(2) motion because “a § 3582(c)(2) motion is not

a civil post-conviction action, but rather a continuation of a criminal case”).1

Accordingly, we dismiss this appeal.

       DISMISSED.



1
  Even if Defendant had timely filed a notice of appeal, he has abandoned any challenge to the
district court’s grounds for denying his motion for a sentence reduction. Rather than arguing that
the district court’s reasoning was incorrect, he has briefed issues outside the scope of a
§ 3582(c)(2) proceeding, alleging due process violations and ineffective assistance of counsel.
United States v. Jernigan, 341 F.3d 1273, 1284 n.8 (11th Cir. 2003) (holding that a defendant
had abandoned a challenge to the district court’s evidentiary ruling by failing to prominently
raise his claim).
                                                3